Citation Nr: 0025062	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic ear 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  His WD AGO Form 53-55 indicates that he served in the 
Bismarck Archipelago, the Northern Solomons, and in the 
liberation of the Philippines, during which time he earned a 
total of four Bronze Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 18, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  Medical evidence of record indicates that the veteran has 
mild to severe bilateral sensorineural hearing loss, with 
bilateral tinnitus.

2.  The veteran has testified that he served on a mortar crew 
during active service, and that he was exposed to acoustic 
trauma on a frequent basis as a result of firing his mortar 
and other artillery fire.  

3.  A November 1998 letter from the veteran's private doctor 
notes that the veteran currently has bilateral sensorineural 
hearing loss and tinnitus, and that he had noise exposure 
during active service; the doctor opined that most of the 
damage to the veteran's ears was probably the result of noise 
injury during the war.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a chronic ear disease is 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

3.  The claim for entitlement to service connection for a 
chronic ear disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed bilateral hearing 
loss, tinnitus, and chronic ear disease as a result of active 
service.  He states that he served on a mortar crew, and was 
exposed to acoustic trauma at a very close range without 
hearing protection while firing his mortar.  The veteran 
argues that he has experienced hearing loss and tinnitus 
since active service, but that he did not seek service 
connection for these disabilities until many years later 
because he was initially more concerned with his service 
connected malaria.  In addition, the veteran believes that he 
has developed a chronic ear disease as a result of active 
service.  He states that he was treated for ear infections 
during active service.  The veteran believes that his current 
ear pain can be attributed to the infections for which he was 
treated in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  If other organic 
diseases of the nervous system such as sensorineural hearing 
loss become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of hearing loss during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that his claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes that although some service medical records 
are contained in the claims folder, including the veteran's 
entrance and discharge examinations, there is a possibility 
that additional records may have been destroyed in the 1973 
fire at the National Personnel Records Center.  When service 
medical records are destroyed, the Board has a heightened 
obligation to provide explanations of reasons or bases for 
its findings and to consider the benefit-of-the-doubt rule 
under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. 
App. 563, 570 (1996).  

Hearing Loss and Tinnitus

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  The 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

A review of the service medical records is negative for 
evidence of hearing loss or tinnitus.  The veteran's undated 
discharge examination notes that his hearing was 15/15 
bilaterally for whispered voice.  This examination was also 
negative for a report of tinnitus. 

The initial postservice medical evidence of bilateral hearing 
loss is contained in a VA audiological evaluation conducted 
in October 1997.  The veteran had auditory thresholds of 30, 
20, 65, 65, and 65 decibels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz for the right ear.  The left ear 
had thresholds of 20, 30, 75, 70, and 75 decibels at these 
same frequencies.  Furthermore, the veteran reported 
bilateral tinnitus.  This was described as a high pitched 
ringing sound of moderate loudness.  The diagnosis was mild 
mixed hearing loss to 1000 Hertz, with moderately severe 
sensorineural loss in the higher frequencies for the right 
ear, and mild primarily sensorineural hearing loss to 1000 
Hertz with severe sensorineural loss in the higher 
frequencies for the left ear.  

The veteran submitted a statement from his private doctor 
concerning his hearing loss and tinnitus in November 1998.  
This doctor indicated that the veteran gave a history of 
trouble hearing since active service, and noted that the 
veteran had been exposed to artillery shelling and explosive 
devices.  Although other factors were noted to have played a 
role in hearing loss, the doctor stated that most of the 
damage to the veteran's ear was probably the result of noise 
injury during the war.  

The veteran was afforded a hearing at the RO before the 
undersigned Board member in November 1998.  He testified that 
he had worked with a mortar crew during active service in the 
Second World War.  His duties included firing the mortar, and 
he said that his head would be approximately one foot away 
from the mortar tube when a round was fired.  In addition, he 
indicated that the larger artillery guns were usually 
positioned near his mortar, and that he was exposed to the 
noise from the firing of these guns.  He was not issued and 
did not use hearing protection.  He testified that the noise 
would be so severe that his ears would sometimes begin to 
bleed.  The veteran stated that he had experienced hearing 
loss and tinnitus since active service.  He noted that he had 
not applied for service connection for these disabilities 
previously because he was more concerned with his service 
connected malaria when he was first discharged from active 
service.  See Transcript.  

The Board finds that the veteran has submitted evidence of 
well grounded claims for entitlement to service connection 
for bilateral hearing loss and tinnitus.  The October 1997 VA 
examination contains a diagnosis of bilateral sensorineural 
hearing loss, and demonstrates that hearing loss as defined 
by 38 C.F.R. § 3.385 is present.  Tinnitus was also shown on 
this examination.  Although the service medical records are 
negative for evidence of hearing loss or tinnitus, the 
veteran has testified that he was exposed to significant 
acoustic trauma as a result of mortar and artillery fire 
during active service.  This testimony is very credible, and 
must be accepted as true for the purposes of determining well 
groundedness.  Finally, the November 1998 private medical 
opinion indicates that most of the damage to the veteran's 
ears was "probably" the result of noise injury during 
active service.  This opinion is sufficient to establish a 
nexus between the veteran's current hearing loss and the 
acoustic trauma sustained during active service.  Therefore, 
as the veteran has submitted medical evidence to show that he 
currently has his claimed disabilities, as he has submitted 
evidence of injury during service, and as he has submitted 
medical evidence of a nexus between his current disabilities 
and active service, his claims for entitlement to service 
connection for bilateral hearing loss and tinnitus are well 
grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
These claims will be further addressed in the remand section 
at the end of this decision.  

Chronic Ear Disease

A review of the service medical records is negative for 
evidence of ear infections and other chronic ear disease.  

The postservice medical records show that the veteran was 
hospitalized at a VA facility from May 1946 to June 1946.  
These records state that the veteran's auditory canals 
appeared normal, and were without discharge.  

The veteran was afforded a VA examination of his ears in 
October 1997.  He did not use hearing aides or ear drops, but 
did use medication for blood pressure on a daily basis.  On 
physical examination, the external auditory canals were clear 
and dry, and the eardrums appeared within normal limits.  
There was no evidence of old or recent inflammation in either 
ear.  The impression was normal ear examination.  

At the November 1999 hearing, the veteran stated that he was 
frequently treated for ear infections during active service.  
The veteran did not know if he currently had an ear 
infection, but he said that his ears were hurting, and that 
he had been given ear drops.  See Transcript.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a chronic ear disease.  The service medical 
records are completely negative for evidence of ear 
infections or other disease, but there is a possibility that 
some of the veteran's service medical records are missing, 
and he has testified that he was treated for ear infections 
in service. Therefore, the Board accepts that the veteran was 
treated for an ear disease in service.  However, the veteran 
has not submitted any medical evidence to show that he 
currently has a chronic ear disability.  The October 1997 VA 
examination found that his ears were normal.  The November 
1998 statement from the veteran's private doctor did not 
mention a chronic ear disease other than hearing loss and 
tinnitus.  The Board notes that the veteran has testified 
that his ears hurt and that he uses ear drops.  However, the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to whether or not he currently 
has a chronic ear disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted evidence to show that he currently has the 
disability for which he seeks service connection, his claim 
is not well grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim seeking 
entitlement to service connection for a chronic ear disease 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.

Entitlement to service connection for a chronic ear disease 
is denied as not well grounded. 


REMAND

Because the claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are well grounded, VA has 
a duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran has submitted a November 1998 
opinion from his private doctor which states that most of the 
damage to the veteran's ears was probably the result of noise 
injury during active service.  However, the examiner added 
that this was not clearly documented in his chart.  The 
meaning and relevance of this statement is not clear to the 
Board.  Furthermore, the Board notes that while the veteran 
was afforded a VA hearing examination in October 1997, the 
examiner did not express an opinion regarding the etiology of 
the bilateral hearing loss and tinnitus found on the 
examination.  Therefore, given the character of the November 
1998 private opinion, and the lack of an opinion in the 
October 1997 VA examination report, the Board finds that an 
additional VA examination of the veteran's hearing loss and 
tinnitus would be useful in reaching a decision in this case.  

Furthermore, the veteran testified at the November 1999 
hearing that he worked for many years at a can company.  He 
stated that he was given periodic examinations by his 
employer, and indicated that the examinations sometimes 
included hearing examinations.  The reports of these 
examinations are not contained in the claims folder, and 
there is no indication that an attempt has been made to 
obtain these reports.  As these examination reports may have 
some bearing on the etiology of the veteran's hearing loss 
and tinnitus and the approximate date of their onset, the 
Board finds that an attempt to obtain these records must be 
made.  

Finally, the Board notes that the veteran has raised the 
contention that his bilateral hearing loss and tinnitus may 
have developed secondary to his service connected malaria.  
Entitlement to service connection for bilateral hearing loss 
and tinnitus on a secondary basis has not yet been considered 
by the RO.  The RO should consider the veteran's claims on 
this basis.    

Therefore, in order to assist the veteran in the development 
of his claims and to afford him due process, these claims are 
remanded to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral hearing loss and tinnitus since 
discharge from active service.  After 
securing the necessary release, the RO 
should make every attempt to obtain these 
records and associate them with the 
claims folder.  Special consideration 
should be made to obtain the veteran's 
medical records from the American Can 
Company.  

2.  After the attempt to obtain the 
records requested above has been 
completed and all available records have 
been associated with the claims folder, 
the veteran should be afforded a VA 
audiological examination to determine the 
etiology of his bilateral hearing loss 
and tinnitus.  All indicated tests and 
studies should be completed.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After review of the 
veteran's medical history as contained in 
the claims folder and completion of the 
examination, the examiner should attempt 
to express the following opinions: 1) Is 
it as likely as not that the veteran's 
bilateral hearing loss and/or tinnitus 
developed as a result of acoustic trauma 
sustained during active service?  2) Is 
it as likely as not that the veteran's 
bilateral hearing loss and/or tinnitus 
developed as a result of intervening 
causes after discharge from service, such 
as industrial noise?  3) Is the more 
likely cause of the veteran's bilateral 
hearing loss and/or tinnitus acoustic 
trauma during active service or 
industrial noise after discharge from 
service?  4) Is it as likely at not that 
the veteran's bilateral hearing loss and 
tinnitus have developed as a result of 
his service connected malaria?  The 
reasons and bases for these opinions 
should be explained in detail.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's contention that 
his bilateral hearing loss and tinnitus 
is possibly due to his service connected 
malaria should also be adjudicated.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.   
This supplemental statement of the case 
should include any pertinent laws and 
regulations which have not previously 
been provided to the veteran, including 
those concerning secondary service 
connection.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



